                      IN THE UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF ARKANSAS
                                EASTERN DIVISION

ROBERT WALTON                                                                         PLAINTIFF
ADC #153887

v.                             Case No. 2:18-cv-00115-KGB-JTR

ARKANSAS DEPARTMENT
OF CORRECTIONS, et al.                                                              DEFENDANTS

                                            ORDER

       Before the Court is the Partial Recommended Disposition submitted by United States

Magistrate Judge J. Thomas Ray (Dkt. No. 33). Judge Ray recommends that defendant Sergeant

Dorsey A. Lee, Sr.’s motion for summary judgment on the issue of exhaustion be granted and that

plaintiff Robert Walton’s claims against Sergeant Lee be dismissed without prejudice for failure

to exhaust (Id., at 9-10).     On the same day Judge Ray entered the Partial Recommended

Disposition, he also entered an Order granting separate defendants Adloneya Baker and Geraldine

Campbell’s motion to compel (Dkt. No. 34). Mr. Walton filed a response to the Order granting

the motion to compel, but he did not file objections to Judge Ray’s Partial Recommended

Disposition (Dkt. No. 35).

       After careful review, the Court adopts the Partial Recommended Disposition as its findings

in all respects (Dkt. No. 33). Accordingly, the Court dismisses without prejudice Mr. Walton’s

claims against Sergeant Lee.

       It is so ordered this 29th day of August, 2019.


                                                     Kristine G. Baker
                                                     United States District Judge
